Stuart, J.
This was an action of trespass on the case upon promises, instituted in January, 1853, under the old forms. The declaration sets up a special contract in writing, whereby the defendant, Lowe, in March, 1852, agreed to furnish Ricketts all the grave-stones, monuments, or anything of the kind he might want, all of good quality, and well finished, ready for lettering, for which Ricketts *247was to pay in cash notes, such as he might get for the stone, to be drawn without benefit of appraisement, and due. on or before December 25,1852. The article contains some other stipulations, looking rather to a partnership between Lowe and Ricketts. Breach, a failure to deliver the grave-stones and monuments as requested.
I W. Gordon and D. Kelso, for the appellant.
B. W. Wilson, for the appellee.
Jury trial on the plea of the general issue. Verdict and judgment for the defendant. The evidence is made part of the record, in proper form.
The evidence fully sustains the verdict of the jury.
Per Curiam.
The judgment is affirmed with costs.